


110 HR 6476 IH: To designate a rail right-of-way as a corridor for

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6476
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Roskam (for
			 himself, Mrs. Biggert, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate a rail right-of-way as a corridor for
		  inter-suburban commuter rail, and for other purposes.
	
	
		1.Designation of corridor for
			 inter-suburban commuter rail
			(a)Proposed
			 designation of corridor for inter-suburban commuter rail and
			 reportNot later than 90 days
			 after the date of enactment of this Act and before designating a rail
			 right-of-way as a corridor for inter-suburban commuter rail under subsection
			 (c), the Secretary of Transportation shall transmit a report to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate that describes
			 how the proposed corridor meets the qualifications of subsection (c) and
			 evaluates the potential benefits and adverse effects, if any, of such a
			 designation.
			(b)Review by
			 CongressA proposed designation of a rail right-of-way as a
			 corridor for inter-suburban commuter rail under subsection (c) may not become
			 effective until the end of a 30-day period of continuous session of Congress
			 following the date of the transmittal of a report on the designation under this
			 subsection. For purposes of the preceding sentence, continuity of a session of
			 Congress is broken only by an adjournment sine die, and there shall be excluded
			 from the computation of such 30-day period any day during which either House of
			 Congress is not in session during an adjournment of more than 3 days to a day
			 certain.
			(c)Corridor
			 designationAfter the 30-day
			 Congressional review period under subsection (b), the Secretary, using the
			 qualifications described in this subsection, shall designate a rail
			 right-of-way as a corridor for inter-suburban commuter rail. In determining if
			 a rail right-of-way qualifies to be designated as a corridor for inter-suburban
			 commuter rail, the Secretary shall consider the following factors for the 5
			 metropolitan areas in the country with the highest population levels:
				(1)The availability of existing rail
			 infrastructure and plans for inter-suburban commuter rail.
				(2)Rail projects that
			 have in the past received Federal authorization and appropriation.
				(3)The potential
			 number of individuals that will be given an alternative to driving.
				(4)The potential for
			 reducing congestion.
				(5)The potential of
			 linking important economic centers such as places of employment, retail
			 centers, educational centers, and civic centers.
				(6)The potential for
			 attracting new businesses and economic development.
				(7)Providing new
			 inter-suburban commuter rail service access.
				(8)The availability
			 of existing rail lines in a traditional hub-and-spoke layout radiating from a
			 central urban area to connect with the corridor for inter-suburban commuter
			 rail.
				(d)Corridor
			 selectionOnce a rail right-of-way is selected as a corridor for
			 inter-suburban commuter rail under this section, the Secretary shall—
				(1)provide technical
			 assistance in expediting the completion of inter-suburban commuter rail
			 service; and
				(2)as of the date of
			 the designation of the corridor for inter-suburban commuter rail under this
			 section, prohibit increased usage of such corridor except for the purpose of
			 increasing the availability of inter-suburban commuter rail.
				(e)DefinitionThe term inter-suburban commuter
			 rail means the provision of rail service between cities, towns, and
			 villages that comprise the suburbs of a large city located in one of the 5
			 metropolitan areas in the country with the highest population levels.
			
